DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of implied phrases.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claims 1, 5-13, 15   is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, “Sidelink Resource Pool Sharing for eNB-Controlled and UE-Autonomous V2V Transmission Modes” in view of United States Patent Application Publication 2011/0194441 (Jung, et al).




    PNG
    media_image1.png
    502
    658
    media_image1.png
    Greyscale

Intel Corporation discloses a method of reporting logged information about quality of sidelink by a user equipment (UE) in a wireless communication system supporting sidelink (figure 1).  The method comprising logging (collect) quality information measured for a sidelink signal and the quality information is separately logged according to a scheduling mode of a resource for the sidelink signal (section 3.1). Intel Corporation does not disclose reporting the logged quality information to a base station (BS).  Jung, et al teaches the use of reporting the logged quality information to a base station (BS) for the purpose of upon receiving the MDT configuration, starting a validity timer, logging, by the user equipment in an RRC idle mode, measurements based on the MDT configuration to collect logged measurements while the validity timer is running (figure 10, #S107, #41, 71, 144, etc.). Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of reporting the logged quality information to a base station (BS) for the purpose of upon receiving the MDT configuration, starting a validity timer, logging, by the user equipment in an RRC idle mode, measurements based on the MDT configuration to collect logged measurements while the validity timer is running, as taught by Jung, et al in the method of reporting logged information about quality of sidelink by a user equipment (UE) in a wireless communication system supporting sidelink of Intel Corporation in order when the network knows that there is the logged measurement on the basis of the logging indicator, the network sends to the UE an information request for requesting a report of the logged measurement and the UE sends to the network an information response including the logged measurement.
Regarding claim 5, this claim is in alternative form and note paragraphs 82 and 122 of Jung, et al.
Regarding 6-13, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).  These claims state data structure, no further steps or function are claimed.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002),
“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).
Regarding claim 13, also note paragraphs 82 and 122 in Jung, et al.
Regarding claim 15, note figure 11, #51 and 52.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 2, 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, “Sidelink Resource Pool Sharing for eNB-Controlled and UE-Autonomous V2V Transmission Modes” in view of United States Patent Application Publication 2011/0194441 (Jung, et al) as applied to claim 1 above, and further in view of Fraunhofer HHI, Fraunhofer IIS, “Resource Pool Sharing between V2X Mode 3 and Mode 4 UEs”.
Intel Corporation in view of Jung, et al discloses all information, note the above paragraph, except for the scheduling mode includes a first scheduling mode in which the BS schedules the resource for the sidelink signal for the UE and a second scheduling mode in which the UE schedules the resource for the sidelink signal in a preset resource pool.  Fraunhofer HHI, Fraunhofer IIS teaches the use of a scheduling mode includes a first scheduling mode in which the BS schedules the resource for the sidelink signal for the UE and a second scheduling mode in which the UE schedules the resource for the sidelink signal in a preset resource pool for the purpose of having PC5 functionalities, which can co-exist in the same resource pools functionality and use the same scheduling assignment format (note pages 1 and 5 sections 1 and 5).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of a scheduling mode includes a first scheduling mode in which the BS schedules the resource for the sidelink signal for the UE and a second scheduling mode in which the UE schedules the resource for the sidelink signal in a preset resource pool for the purpose of having PC5 functionalities, which can co-exist in the same resource pools functionality and use the same scheduling assignment format, as taught by Fraunhofer HHI, Fraunhofer IIS, in the method of reporting logged information about quality of sidelink by a user equipment (UE) in a wireless communication system supporting sidelink of Intel Corporation in view of Jung, et al in order to use the same scheduling assignment format without causing significant degradation.
Regarding claim 4, this claim is in alternative form, note section 4.1 in Intel Corporation and paragraph 56 in Jung, et al.
Regarding claim 14, note paragraphs 82 and 122 in Jung, et al and section 3.1 in Intel Corporation.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, “Sidelink Resource Pool Sharing for eNB-Controlled and UE-Autonomous V2V Transmission Modes” in view of United States Patent Application Publication 2011/0194441 (Jung, et al) as applied to claim 1 above, and further in view of LG Electronics “Summary of Mode 4 CA Document.”
Intel Corporation in view of Jung, et al discloses all information, note the above paragraph, except for the quality information is measured with respect to a proximity service (ProSe) per-packet priority (PPPP) or a ProSe per-packet reliability (PPPR).  LG Electronics teaches the use of quality information is measured with respect to a proximity service (ProSe) per-packet priority (PPPP) or a ProSe per-packet reliability (PPPR) for the purpose of simultaneous resource (re)selection on multiple carriers, carriers with higher PPPP packet is considered first, note page 5.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of quality information is measured with respect to a proximity service (ProSe) per-packet priority (PPPP) or a ProSe per-packet reliability (PPPR) for the purpose of simultaneous resource (re)selection on multiple carriers, carriers with higher PPPP packet is considered first, as taught by LG Electronics, in the method of reporting logged information about quality of sidelink by a user equipment (UE) in a wireless communication system supporting sidelink of Intel Corporation in view of Jung, et al in order the trigger of resource (re)selection can be asynchronous among sidelink process.
The claim is in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, “Sidelink Resource Pool Sharing for eNB-Controlled and UE-Autonomous V2V Transmission Modes” in view of United States Patent Application Publication 2011/0194441 (Jung, et al) as applied to claim 1 above, and further in view of United States Patent Application Publication 20150314780 (Stenneth, et al).



Intel Corporation in view of Jung, et al discloses all information, note the above paragraph, except for the processor switches a traveling mode of the apparatus from an autonomous traveling mode to a manual traveling mode or from the manual traveling mode to the autonomous traveling mode, based on the quality information.  Stenneth, et al teaches the use of a processor switches a traveling mode of the apparatus from an autonomous traveling mode to a manual traveling mode or from the manual traveling mode to the autonomous traveling mode, based on the quality information for the purpose of an autonomous vehicle may be operable in an autonomous mode and a manual mode and having a confidence threshold (paragraph 66, claim 32).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of a processor switches a traveling mode of the apparatus from an autonomous traveling mode to a manual traveling mode or from the manual traveling mode to the autonomous traveling mode, based on the quality information for the purpose of an autonomous vehicle may be operable in an autonomous mode and a manual mode and having a confidence threshold, as taught by Stenneth, et al, in the pparatus for transmitting a sidelink signal in a wireless communication system supporting sidelink of Intel Corporation in view of Jung, et al in order to have driving mode command transitions the autonomous vehicle to the autonomous mode, if applicable, when the vehicle confidence score exceeds the confidence threshold and the driving mode command transitions the autonomous vehicle to the manual mode, if applicable, when the vehicle confidence score does not exceed the confidence threshold.
This claim is in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the received sidelink signal.”  There is insufficient antecedent basis for this limitation in the claim.







Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645